DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach the zeta potential measuring for saturated core samples and having a membrane filter.  The prior art, such as United States Patent 8,129,691 to Hu et al., show that it is known to have a plurality of filters (reference item 49, 50, and 51) coupled to at least one member (reference item 12) that is controlled via a motor (reference item 11) in order to selectively dispose each filter in an airstream (fluid line).  These filters are used to capture hazardous materials such as drugs, narcotics, and explosive residues released from an object.  The filters is more than likely identical.  This prior art do not have a plurality of membrane filters with different ion rejection rates and adjusts a salinity and an ionic strength of the liquid medium passing through the first fluid line to the first port.  With regard to claim 17 the prior art do not appear to teach "selecting each of the membrane filters from among the plurality of membrane filters at different times; and aligning a flow direction of each selected membrane filter with the flow direction of the first fluid line, whereby the selected membrane filter adjusts the salinity and the ionic content of the liquid medium driven through the core plug."  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner , can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856